Citation Nr: 0102142	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.  

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

4.  Entitlement to service connection for degenerative joint 
disease of the hips.  

5.  Entitlement to service connection for degenerative joint 
disease of the shoulders.  

6.  Entitlement to service connection for two broken ribs.  

7.  Entitlement to service connection for adjustment disorder 
with mixed anxiety and depressed mood secondary to service-
connected right wrist fusion.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from January 1985 to August 
1993.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  In December 1997, the RO denied the 
veteran's claim of entitlement to service connection for 
degenerative joint disease (DJD) of the lower back, and 
denied claims for higher evaluations of his service-connected 
right wrist fusion (major) and right knee strain.  A notice 
of disagreement was received only as to the claim for DJD of 
the lower back.  In March 1998, a statement of the case was 
issued, and a timely substantive appeal was received that 
same month.  Therefore, the issues of evaluations for right 
wrist fusion (major) and right knee strain are not before the 
Board at this time.  In November 1998, the Board remanded the 
claim for additional development, and in March 2000 the RO 
affirmed its denial.  Also in March 2000, the RO denied 
claims of entitlement to service connection for DJD of the 
thoracic spine, DJD of the cervical spine, DJD of the hips, 
DJD of the shoulders, two broken ribs, an adjustment disorder 
with mixed anxiety and depressed mood secondary to service-
connected right wrist fusion, and a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The veteran has appealed all denials.  

In light of the multiple diagnoses involving the veteran's 
lumbar spine, the Board has determined that this issue is 
more accurately characterized as stated on the cover page of 
this decision.  

The veteran's claims for service connection for DJD of the 
thoracic spine, DJD of the cervical spine, DJD of the hips, 
DJD of the shoulders, two broken ribs, an adjustment disorder 
with mixed anxiety and depressed mood secondary to service-
connected right wrist fusion, and TDIU are the subject of the 
REMAND portion of this decision.  


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran has a lumbar spine disorder due to his service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service, and arthritis of the lumbar spine may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the veteran's claims for DJD 
of the thoracic and cervical spine are the subject of the 
REMAND portion of this opinion, and that its analysis of this 
issue is confined to the lumbar spine.  

The veteran asserts that service connection should be 
established for a lumbar spine condition.  The veteran 
essentially argues that he has a lumbar spine condition, to 
include DJD, degenerative disc disease and/or chronic lumbar 
pain, as the result of a fall of about 18 feet which occurred 
while he was negotiating an obstacle course in August 1992.  
He also argues that the nature of his lumbar injury took 
years to appear.  The veteran's wife has testified that the 
veteran began having back pain shortly after his fall.  

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, the veteran has been 
afforded both spine and neurological examinations, and has 
been afforded a variety of tests, to include X-rays and 
magnetic resonance imaging (MRI) scans.  There is no 
indication or allegation that relevant medical records exist 
which are obtainable and which have not been associated with 
the claims files.  The Board is therefore satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131.  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2000).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran's service medical records include a report, dated 
in August 1992, which indicates that the veteran fell off of 
a log while running an obstacle course, landing on his hand, 
hip and right shoulder.  The report states that there were 
"no other complaints of any pain."  The assessment was soft 
tissue injury-trauma right wrist.  An X-ray report, dated in 
August 1992, indicates that the veteran was running on an 
obstacle course and fell off of a ten-foot high log onto his 
right wrist and hip.  He complained of pain in the right 
wrist.  The X-ray revealed no obvious abnormalities.  The 
veteran was placed on light limited duty following this 
injury, with restrictions on use of the wrist only.  A dental 
health questionnaire, dated in January 1993, shows that the 
veteran denied having painful joints.  The service medical 
records include extensive records associated with a Medical 
Board, which indicate that the veteran was separated from 
service after he was determined to be unfit for duty due to 
his right wrist condition.  These reports are all silent as 
to complaints, treatment or a diagnosis involving the lumbar 
spine.  

The first medical evidence of a lumbar spine disorder is 
found in a July 1997 report from John L. Luetkemeyer, M.D. 
which shows complaints that included low back pain, and an 
assessment of "low back pain secondary to degenerative disc 
disease without evidence of neurologic impairment."  
Subsequently dated medical records show that physicians have 
had some difficulty in diagnosing the veteran's lumbar spine 
condition.  These records include a VA "whole body bone 
scan" report, dated in September 1997, which does not 
contain any findings pertinent to the lumbar spine.  However, 
medical reports show that the veteran continued to complain 
of low back pain, and a November 1997 VA MRI report for the 
lumbar spine contains an impression noting "mild disc 
desiccation at L5-S1.  Otherwise normal appearance of the 
lumbar spine.  No evidence for canal compromise or 
significant foraminal compromise.  No disc herniations are 
seen."  A November 1997 VA X-ray report for the lumbar spine 
was normal.  An August 1998 VA X-ray report for the lumbar 
spine contains an impression of minimal narrowing of disc 
space at L5-S1, otherwise normal study.  Reports from William 
C. Wilson, D.O., dated in 1998, do not show a diagnosis for 
the lumbar spine, but do note generalized pain disorders, 
specifically, chronic pain syndrome and fibromyalgia.  A 
November 1999 VA spine examination report contains an 
impression noting degenerative disc disease (DDD) of the 
lumbar spine.  Accompanying VA X-ray reports for the lumbar 
spine, and sacro-iliac joints, were normal.  A VA MRI report 
for the lumbar spine, dated in June 2000, contains a "mildly 
decreased T2 signal of the L5-S1 disc, consistent with 
degenerative disc disease," with "a very small, right 
paramedian disc bulge or protrusion of uncertain 
significance," as well as "mild to moderate bilateral 
neural foraminal narrowing."  There was no evidence for 
central canal stenosis, and the remaining levels were 
unremarkable.  

The Board finds that service connection for a lumbar spine 
disorder is not warranted.  Despite the veteran's assertion 
that he has had ongoing lumbar pain since his fall in August 
1992, service medical records, dated between August 1992 and 
August 1993, are extensive and contain no complaints, 
treatment or diagnoses involving the lumbar spine.  In this 
regard, reports from the Navy's Disability Evaluation System 
include records from the Naval Hospital in Pensacola, 
Florida, dated between 1993 and 1994.  The claims files also 
include a VA general medical examination report, dated in 
January 1994.  All of these records are all silent as to 
complaints, treatment or a diagnosis involving the lumbar 
spine.  The Board further notes that letters from the veteran 
dated in March and July of 1994, and May 1995, are also 
silent as to complaints involving the lumbar spine.  
Furthermore, as previously stated, the first medical evidence 
of a lumbar spine condition is found in a July 1997 report 
from Dr. Luetkemeyer.  This report therefore comes almost 
five years after his August 1992 fall on the obstacle course, 
and almost four years after separation from service.  

Given the foregoing, there is therefore no evidence of lumbar 
spine arthritis within a year of separation from service to 
support presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309.  In addition, with regard to a claim on a 
direct basis, see 38 C.F.R. § 3.303, the first medical 
evidence of a lumbar spine disorder comes almost four years 
after separation from service, and this period without 
treatment weighs against the claim.  See Maxson v. Gober, No. 
99-7160 (Fed. Cir. Oct. 27, 2000).  In addition to the 
foregoing, the Board finds that the VA examiner's November 
1999 opinion is highly probative evidence which weighs 
against the claim.  In this opinion, it was indicated that a 
review the veteran's claims files had been made.  The 
physician essentially concluded that although the veteran had 
complaints related to his old injury, the veteran's claim was 
not supported by past or current clinical data or the 
historical record, including military records.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim for a lumbar spine disorder, 
and that the claim must be denied.

In reaching this decision, the Board has considered the 
October 1999 report from Russell C. Packard, M.D., to the 
effect the veteran has chronic low back pain, and possible 
(otherwise unspecified) degenerative joint disease, related 
to his fall during service.  To the extent that it may be 
argued that the veteran has DJD of the lumbar spine related 
to his service, the Board notes that Dr. Packard is somewhat 
speculative in his DJD diagnosis.  Specifically, he merely 
states that electromyograph (EMG)/nerve conduction studies 
"suggest a more diffuse process, like degenerative joint 
disease."  However, there is no confirmation of DJD of the 
lumbar spine, to include a review of X-ray and MRI reports.  
As for chronic low back pain, Dr. Packard does not provide a 
rationalized explanation for the lack of medical evidence of 
a low back disorder between service and 1997, nor does he 
address other medical evidence indicating that the veteran 
may suffer from generalized pain disorders.  See December 
1998 report from Dr. Wilson (diagnosing chronic pain syndrome 
and fibromyalgia).  Therefore, the Board has determined that 
the probative value of Dr. Packard's opinion is outweighed by 
the lack of findings of a lumbar spine disorder during 
service, or for almost four years after service, and the 
other medical evidence, including the November 1999 opinion 
of the VA examiner, which indicates that the veteran does not 
have a lumbar spine disorder due to his service.  

In addition, the Board has considered the opinion of Dr. 
Wilson, dated in December 1998, to the effect that the 
veteran has injuries from a fall in 1992.  However, the Board 
points out that a review of Dr. Wilson's records shows that 
he did not diagnose the veteran with a lumbosacral spine 
disorder.  

In reaching this decision, the Board has considered the 
veteran's assertions, and lay statements from the veteran's 
wife and mother.  Both the veteran's wife and mother 
essentially assert that the veteran has the claimed condition 
due to his fall during service.  The Board points out that 
although the veteran's arguments and reported symptoms have 
been noted, together with the lay statements, the issues in 
this case ultimately rest upon interpretations of medical 
evidence and conclusions as to the veteran's correct 
diagnosis at various points in time, as well as the etiology 
of his current condition.  In such cases, lay persons 
untrained in the field of medicine are not competent to offer 
such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has determined that service connection for a lumbar 
spine disorder is not warranted.  To that extent, the 
contentions of the veteran and the authors of the lay 
statements to the contrary are unsupported by persuasive 
evidence.  

Finally, the Board has considered the many articles submitted 
by the veteran in support of his claim.  These articles, in 
part, discuss various definitions, causes and symptoms of DJD 
and DDD of the spine.  However, the Board finds that the 
cited material is general in nature and that it does not 
reasonably approximate the clinical findings in the veteran's 
case.  For example, complaints or a diagnosis of a lumbar 
spine disorder were not noted during service, and the first 
post-service medical evidence of a lumbar spine disorder 
comes almost four years after separation from service.  In 
summary, there is nothing in the submitted materials 
approximating this fact pattern.  Therefore it does not 
provide medical evidence demonstrating a causal relationship 
between this veteran's service and the claimed lumbar spine 
disorder(s).  See e.g., Sacks v. West, 11 Vet. App. 314 
(1998).  Accordingly, the veteran's claim for service 
connection for a lumbar spine disorder must be denied.  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.  


REMAND

The veteran has presented claims of entitlement to service 
connection for DJD of the thoracic spine, DJD of the cervical 
spine, DJD of the hips, DJD of the shoulders, two broken 
ribs, an adjustment disorder with mixed anxiety and depressed 
mood secondary to service-connected right wrist fusion, and 
TDIU.  

In March 2000, the RO denied all of the claims (except for 
the TDIU claim) as not well grounded.  However, during the 
course of the appeal, legislative changes have significantly 
altered VA's duty to assist, to include elimination of the 
requirement of submission of a "well-grounded" claim before 
the duty to assist attaches.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 (2000) 
("Veterans Claims Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claims of entitlement to service 
connection for DJD of the thoracic spine, DJD of the cervical 
spine, DJD of the hips, DJD of the shoulders, two broken 
ribs, and an adjustment disorder with mixed anxiety and 
depressed mood secondary to service-connected right wrist 
fusion.  Under the circumstances, the Board has determined 
that it cannot issue a decision on the veteran's claims 
without prejudicing his right to due process under law.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the veteran's claims under the 
recent legislative changes contained in the Veterans Claims 
Assistance Act in the first instance.  See also Karnas v. 
Derwinski, 1 Vet. App. 308,  313 (1991).  

Finally, with regard to the TDIU claim, as the development 
and the outcome pertaining to the claims for service 
connection for DJD of the thoracic spine, DJD of the cervical 
spine, DJD of the hips, DJD of the shoulders, two broken 
ribs, and an adjustment disorder with mixed anxiety and 
depressed mood secondary to service-connected right wrist 
fusion could have a significant impact on the outcome of the 
issue of entitlement to TDIU, these issues are considered 
inextricably intertwined, and must be decided together.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  Further adjudication of 
the TDIU issue will therefore be postponed until the remand 
action is completed.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the 
claims, specifically considering the 
recent legislative changes as contained 
in the Veterans Claims Assistance Act of 
2000, and the RO should ensure that its 
efforts conform to all relevant 
provisions of the Act.  

2.  The veteran and his representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claims.  If the veteran has or can obtain 
evidence that establishes that his DJD of 
the thoracic spine, DJD of the cervical 
spine, DJD of the hips, DJD of the 
shoulders, two broken ribs or adjustment 
disorder with mixed anxiety and depressed 
mood are related to his service (or a 
service-connected condition), or that he 
is otherwise entitled to TDIU, that 
evidence must be submitted by him to the 
RO.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

